In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: August 31, 2017

* * * * * * * * * * * *                                *
DUFHANE HYDE, Sr. as parent and legal                  *
representative of the estate of his son                *
DUFHANE HYDE, Jr. deceased,                            *                 PUBLISHED
                                                       *
                           Petitioner,                 *                 No. 16-354V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                                    *                 Special Master’s Discretion.
                                                       *
                           Respondent.                 *
*    * *     *    *   *    * * * *            *   *    *

Andrew P. Garza, Law Offices of Andrew P. Garza, LLC, for petitioner.
Voris E. Johnson, United States Department of Justice, Washington, DC, for respondent.

                          DECISION ON ATTORNEYS’ FEES AND COSTS1

        On March 18, 2016, Dufhane Hyde, Sr. (“petitioner”) filed a petition on behalf of his
deceased son, Dufhane Hyde, Jr., pursuant to the National Vaccine Injury Compensation
Program.2 Petitioner alleged that as a result of receiving diphtheria, tetanus, and acellular
pertussis (“DTaP”), haemophilus influenzae type B (“Hib”) and inactivated polio (“IPV”)
vaccines on March 20, 2014, Dufhane Hyde, Jr. suffered a Table encephalopathy and died on
March 21, 2014. Petition (ECF No. 1) at 1-2.




1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.

                                                           1
        On February 8, 2017, the parties reached a stipulation recommending that compensation
be awarded to petitioner, which I approved on the same day. Stipulation Decision (ECF No. 28).
Petitioner is therefore entitled to an award of reasonable attorneys’ fees and costs, incurred in
any proceeding on the petition. 42 U.S.C. § 300aa-15(e).

        On August 7, 2017, petitioner filed a motion for attorneys’ fees and costs. Petitioner’s
Motion (ECF No. 37). The motion requested $11,796.00 in attorneys’ fees and $804.20 in
attorneys’ costs, for a total request of $12,600.20. Petitioner’s Motion, Exhibit A at 1.
Consistent with General Order #9, petitioner’s counsel represents that he, not petitioner, paid all
costs expended in the case. Id.

        On August 8, 2017, respondent filed a response to petitioner’s motion for attorneys’ fees
and costs. Respondent’s Response (ECF No. 38). Respondent is satisfied the statutory
requirements for an award of attorneys’ fees and costs are met in this case. Respondent’s
Response at 2. Respondent “recommends that the special master exercise his discretion and
determine a reasonable award for attorneys’ fees and costs.” Respondent’s Response at 3
(internal footnote omitted). This matter is now ripe for adjudication.3

         I have reviewed the motion for fees and costs and the supporting documentation. In my
experience, the request seems reasonable. I find no cause to adjust petitioner’s counsel’s hourly
rates, time expended, or costs.

         Accordingly, I award the following:

         1) A lump sum in the amount of $12,600.20, representing reimbursement for
            attorneys’ fees and costs, in the form of a check payable jointly to petitioner and
            his counsel, Andrew P. Garza.4




3
  I deem this to be a final motion for attorneys’ fees and costs. I note that petitioner used the docketing entry for a
motion for interim attorneys’ fees and costs. The motion included certain fees and costs incurred to date associated
with probate court proceedings. The motion provided: “there are likely to be an additional four (4) hours, at a
minimum, after today’s date that will be spent on petitioner’s case in [the probate court] to finalize the estate and
distributions.” Motion, Exhibit A at 1. In a subsequent email exchange with my law clerk, petitioner’s counsel
confirmed that the motion includes fees and costs that have been incurred to date, to establish the decedent’s estate
and appoint petitioner as its legal representative. Any further costs will be for the purposes of disbursement and
winding down the estate. Petitioner’s counsel deferred to my opinion that under the Vaccine Act, these further costs
are not “incurred” on the petition and therefore not compensable. Thus, petitioner’s counsel agreed that the motion
is complete and final as filed. Respondent’s counsel was included in this correspondence and had no objection.
4
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, § 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount
awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).


                                                          2
       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court is directed to enter judgment forthwith.5

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




5
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice renouncing
their right to seek review.

                                                          3